In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-13-00373-CR
                              NO. 09-13-00374-CR
                             _________________

                      LUIS ANGEL GALVAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee
________________________________________________________________________

                   On Appeal from the 252nd District Court
                           Jefferson County, Texas
                     Trial Cause No. 11-12721, 13-15755
________________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Luis Angel Galvan appeals from the trial court’s revocation of his

deferred adjudication community supervision and imposition of sentence. In cause

number 11-12721, Galvan pleaded guilty to burglary of a habitation, a second

degree felony. The trial court found the evidence sufficient to find Galvan guilty,

deferred further proceedings, placed Galvan on community supervision for three

years, and assessed a fine of $750. The State subsequently filed a motion to revoke

                                        1
Galvan’s unadjudicated community supervision. At the hearing on the motion to

revoke, Galvan pleaded “true” to four violations of the conditions of his

community supervision. The trial court found that Galvan violated the terms of his

community supervision order, found him guilty of burglary of a habitation, and

assessed punishment at twenty years’ confinement.

      In cause number 13-15755, Galvan pleaded guilty to attempted aggravated

assault, a third degree felony. The trial court found the evidence sufficient to find

Galvan guilty, deferred further proceedings, placed Galvan on community

supervision for five years, and assessed a fine of $500. The State subsequently

filed a motion to revoke Galvan’s unadjudicated community supervision. At the

hearing on the motion to revoke, Galvan pleaded “true” to four violations of the

conditions of his community supervision. The trial court found that Galvan

violated the terms of his community supervision order, found him guilty of

attempted aggravated assault, and assessed punishment at five years’ confinement

to run consecutively to cause number 11-12721.

      On appeal, Galvan contends the trial court erred by assessing a fine in its

written judgment when the court did not orally pronounce a judgment at the time

of sentencing. He also argues the evidence is legally insufficient to sustain the fine

against him.

                                          2
      The trial court must orally pronounce a defendant’s sentence in the

defendant’s presence. Tex. Code Crim. Proc. Ann. art. 42.03, § 1(a) (West Supp.

2013); Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim. App. 2004). When there

is a conflict between the oral pronouncement of sentence and the written

memorialization of that sentence—the written judgment—the oral pronouncement

controls. Taylor, 131 S.W.3d at 500. Here, however, there is no conflict. Galvan

complains of language contained on page two of the court’s judgments.

Specifically, he takes issue with the language in the judgments describing the

court’s prior deferred adjudication order, which includes the imposition of a fine.

Galvan contends that repeating this information in the judgments necessarily

imposes a fine against Galvan as the judgments order defendant to pay all unpaid

fines upon release from confinement. We disagree with Galvan’s interpretation of

the judgments. The judgments order “Defendant punished as indicated on page

[one]” and order “Defendant to pay all fines, court costs, and restitution as

indicated on page [one].” Page one of the judgments do not assess a fine. We have

reviewed both the written judgments and the oral pronouncements of punishment

in the appellate records. Because neither the written judgments nor the oral

pronouncements impose a fine, we find no conflict between the oral



                                        3
pronouncements and the written judgments. We, therefore, overrule Galvan’s

issues and affirm the judgments of the trial court.

      AFFIRMED.

                                              ______________________________
                                                     CHARLES KREGER
                                                           Justice

Submitted on December 3, 2013
Opinion Delivered December 11, 2013
Do not publish

Before McKeithen, C.J., Kreger, and Horton, JJ.




                                          4